21-2324-cv
    Farrar v. Danziger


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of October, two thousand twenty-two.

    PRESENT:
                DENNIS JACOBS,
                JOSEPH F. BIANCO,
                STEVEN J. MENASHI,
                      Circuit Judges.
    _____________________________________

    Shanise Farrar, consul Inpropia persona, Sui Juris

                               Plaintiff-Appellant,

                         v.                                                           21-2324-cv

    Mitchell J. Danziger,

                      Defendant-Appellee. ∗
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                          Shanise Farrar, pro se, Bronx, NY.

    FOR DEFENDANT-APPELLEE:                                           No appearance.




    ∗
        The Clerk of Court is respectfully instructed to amend the caption to conform with the above.
       Appeal from an order of the United States District Court for the Southern District of New

York (Stanton, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the August 20, 2021 order of the district court is AFFIRMED.

       Shanise Farrar, appearing pro se, brings this action against Mitchell J. Danziger, the New

York Supreme Court Justice who presided over a wrongful death action in which Farrar alleged

that police officers wrongfully killed her 14-year-old son. Her allegations challenge Justice

Danziger’s conduct in that state court proceeding. On September 3, 2020, the district court sua

sponte dismissed the complaint, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (iii), as frivolous

and barred by absolute judicial immunity. The district court entered judgment of its sua sponte

dismissal on that same date.

       On December 2, 2020, Farrar filed a motion to “Vacate[,] Amend[,] Renew Claim at Law

Restore R. 15 and R.60 R.542,” and a “Notice of Supplemental Motion Reconsideration Brief,”

which challenged the district court’s September 3, 2020 dismissal order. The district court

ultimately denied her relief on August 20, 2021, explaining that it liberally construed “these

submissions as a motion under Fed. R. Civ. P. 59(e) to alter or amend judgment and a motion

under Local Civil Rule 6.3 for reconsideration, and, in the alternative, as a motion under Fed. R.

Civ. P. 60(b) for relief from a judgment or order.” App’x at 9. On September 17, 2021, Farrar

filed a notice of appeal regarding only the denial of her motion for reconsideration. We assume

the parties’ familiarity with the underlying facts and procedural history of this case, to which we

refer only as necessary to explain our decision to affirm.




                                                 2
       We review the denial of post-judgment motions for abuse of discretion. Gomez v. City of

New York, 805 F.3d 419, 423 (2d Cir. 2015). “A court may grant a Rule 59(e) motion only when

the movant identifies an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.” Metzler Inv. Gmbh v. Chipotle

Mexican Grill, Inc., 970 F.3d 133, 142 (2d Cir. 2020) (alteration, citation, and internal quotation

marks omitted). Rule 60(b) motions seek “extraordinary judicial relief” and should be granted

“only upon a showing of exceptional circumstances.” Nemaizer v. Baker, 793 F.2d 58, 61 (2d

Cir. 1986).

       Farrar’s motion for reconsideration appears to have been based on purported newly

discovered evidence that Justice Danziger “lack[s] judicial credentials” and protected unidentified

people who had attempted to “[i]njure” Farrar and “threaten, by intimidation.” Appellant’s Br. at

1. To prevail on a motion for relief from a judgment on the grounds of newly discovered evidence

under either Rule 59(e) or Rule 60(b), Farrar needed to show, among other things, that there was

newly discovered evidence, that she had been “justifiably ignorant” of the new facts “despite due

diligence,” and that the evidence was admissible and would have likely changed the outcome.

Metzler Inv. Gmbh, 970 F.3d at 146–47 (citation omitted). As a threshold matter, Farrar has not

explained why she did not raise these supplemental factual allegations regarding Justice

Danziger’s conduct in overseeing the case until the reconsideration motion. In any event, none

of these additional allegations call into question Justice Danziger’s protection by the doctrine of

absolute judicial immunity, and Farrar has failed to articulate “manifest injustice” or “exceptional

circumstances” that would support reconsideration of the dismissal order. In short, the district

court did not abuse its discretion in denying the motion for reconsideration.

                                                 3
       We have considered all of Farrar’s arguments and find them to be without merit.

Accordingly, we AFFIRM the August 20, 2021 order of the district court.


                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk of Court




                                             4